In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00182-CR
         ______________________________


      GEORGE ALLEN WILLIAMS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 71st Judicial District Court
               Harrison County, Texas
             Trial Court No. 05-0331X




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       A jury convicted George Allen Williams of capital murder, and he was sentenced by the trial

court to life imprisonment. Williams filed his timely notice of appeal October 24, 2007.

       This Court has now been informed that Williams has died.

       The death of an appellant during the pendency of his or her appeal deprives this Court of

jurisdiction. TEX . R. APP . P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894 (Tex. Crim. App. 1997);

Rheinlander v. State, 918 S.W.2d 527, 528 (Tex. Crim. App. 1996). Accordingly, this appeal is

permanently abated.




                                              Jack Carter
                                              Justice

Date Submitted:        January 28, 2008
Date Decided:          January 29, 2008

Do Not Publish




                                                 2